Citation Nr: 0904716	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of D.C. as the "helpless child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to May 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in San Juan, 
Puerto Rico, which denied the above claim.


FINDINGS OF FACT

1.  The individual for whom benefits are sought, D.C., the 
son of the veteran, was born in May 1979; his 18th birthday 
was in May 1997.

2.  The veteran's son, D.C., has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the veteran have not been met.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome this burden, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2002, April 2003, October 2004, 
March 2006, April 2007, and February 2008, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the requisite 
notice was provided to the veteran in the letters dated in 
March 2006 and February 2008.  Nevertheless, because the 
veteran's claim is being denied, and no effective date or 
rating percentages will be assigned, the Board finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The relevant medical treatment records 
have been obtained.  Examination of the veteran's son at this 
time is not required, as this claim hinges upon his condition 
at the time of his 18th  birthday.  See Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  The veteran's son is now 29 years 
old.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Recognition as a "helpless child" on the basis of permanent
incapacity for self-support prior to attaining the age of 18

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2008).  

The veteran asserts that his son, D.C., became permanently 
incapable of self-support before the age of 18, which, if 
supported by the evidence, would render him a child of the 
veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are: 

(1)	  The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or 
her own efforts is provided with sufficient 
income for his or her reasonable support. 

(2)	  A child shown by proper evidence to have 
been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition was 
such that he or she was employed, provided the 
cause of incapacity is the same as that upon 
which the original determination was made and 
there were no intervening diseases or injuries 
that could be considered as major factors. 
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a 
short period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established. 

(3)  	It should be borne in mind that employment 
of a child prior or subsequent to the 
delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such 
cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would 
provide sufficient income for reasonable 
support. Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major factor in 
the determination to be made, unless it is 
shown that it was due to physical or mental 
defect and not to mere disinclination to work 
or indulgence of relatives or friends. 

(4)	  The capacity of a child for self-support 
is not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday.  See Dobson, 4 Vet. App. at 445.  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition  subsequent 
to his or her 18th birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her 18th birthday, 
then evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is, 
whether there is improvement sufficient to render the 
claimant capable of self-support.  Id.  If the claimant is 
shown to be capable of self-support at age 18, VA is required 
to proceed no further.  Id.

The veteran asserts that his son has been disabled since 
childhood due to physical disabilities.  In letters to VA 
dated from May 2002 to May 2007, the veteran has reported 
that his son was born with bilateral glaucoma, a cleft lip, a 
cleft palate, scoliosis of the back, and testicular hernia.  
He added that as a result of his disabilities, he had 
undergone numerous surgeries during his childhood.  As a 
result of the surgical procedures, he was said to have 
developed hepatitis C.  Additionally, as a result of his 
disabilities, he was said to have developed a psychiatric 
disorder manifested by depression.  He asserts that residuals 
of these disabilities have rendered him permanently incapable 
of self-support prior to the date of attaining the age of 18 
years.  He was born in May 1979, and attained the age of 18 
years in May 1997.

Private hospital treatment records from the University 
Pediatric Hospital dated from February 1992 to December 1994 
show that the veteran's son was treated intermittently during 
that period.  However, there is no indication as to the 
nature of the disorder for which he had been treated.

An undated private medical record from L. A. D. V., M.D., 
shows that the veteran's son was diagnosed with glaucoma and 
was said to be legally blind.

A private medical record from Dr. V. dated in April 1997 
shows that the veteran's son was diagnosed with controlled 
glaucoma, myopia, and nystogmen.

A private diagnostic study from the San Pablo Pathology Group 
dated in November 2002 shows that the veteran's son was 
diagnosed with chronic hepatitis C.

A private medical record from H. M., M.D., dated in February 
2003 shows that the veteran's son had first consulted with 
the physician regarding the hepatitis C virus in October 
2002.

Private medical records from H. J. M. R., M.D., dated from 
2003 to 2005 show that the veteran's son was treated 
intermittently for symptoms associated with hepatitis C.

A private medical record from F. R. H., Psy. D., dated in 
February 2004 shows that the examiner set forth a medical 
history of the veteran's son as set forth above.  It was 
indicated that from head start until elementary school, he 
was in a special group.  In middle grades to high school he 
was taught by an individual special education teacher because 
of the problems with his vision.  It was indicated that he 
had lost almost all of his left eye sight.  The veteran's son 
described that he never had a formal job because, while 
interviewed for many, he would never be called back.  He 
explained that he studied at Nalconal College fixing 
computers, but that nobody would offer him a job because of 
his physique and his conditions.  As a result, he was said to 
have a low self esteem and to experience depression.  Mental 
status examination revealed that he had some good general 
knowledge and his intelligence was very superior.  His 
judgment was good, while his social relations were altered 
and his introspection was poor.  He did not rely on manual 
skills to carry out repetitive acts, that were translated 
into acceptable productive activities, given his difficulties 
to attend in a sustained manner.  There was a lack of skill 
to concentrate and conduct himself in a judicious and mature 
manner.  In educational terms, he would carry out simple and 
repetitive tasks but in an interrupted manner; getting 
distracted, with need for supervision and monitoring when he 
would forget the directives of the tasks that he should carry 
out.

It was thought that the difficulties presented were of a 
physical and emotional nature.  First the physical limitation 
of his severe glaucoma would limit him from working his 
developed skill of fixing computers that entailed important 
visual acuity.  On the other hand the symptoms of physical 
tiredness produced by hepatitis C would limit him from doing 
physical efforts that were required in moving objects. In 
formal work one would have to work with independence, 
however, his stated conditions were factors that would limit 
him.  The examiner indicated that it was thought that he was 
not disabled from carrying out some remunerative jobs because 
of his physical limitations.  However, employers were not 
going to have an individual supervisor for him, where the 
philosophy was independence in productivity.  The veteran's 
son was thought to need supervision because of his visual 
problem in the areas of personal care, making decisions, 
management and administration of financial affairs, 
independence in walking alone.  A poor prognosis was 
estimated in regard to the fact that he could benefit from a 
program of habilitation in conduct of autonomy, independence, 
affective social involvement, vocational skills for involving 
himself in productive work force.  The diagnosis was moderate 
to severe depression and passive dependent personality.

A letter from Dr. V. dated in September 2004 shows that the 
veteran's son was said to have undergone multiple surgical 
procedures since two weeks of age, to include bilateral 
glaucoma surgeries, neurosurgery for craniostenosis and 
reconstructive lip surgery for cleft lip and palate.  At 
present his visual acuity was 20/25 in the right eye and 
20/400 in the left eye, with well controlled intraocular 
pressure.

A Social Security Administration Order dated in October 2006 
shows that the veteran's son was determined to be disabled 
for the purposes of child's insurance benefits beginning on 
the date of his 18th birthday in May 1997.  A medical history 
as set forth was referenced, and it was indicated that the 
veteran had not engaged in substantial gainful activity since 
his 18th birthday.

A private hospital treatment record from First Pan-American 
Hospital dated in October 2007 shows that the veteran's son 
was admitted for recurring severe major depression with 
psychotic traits, as a result of conflicts with neighbors and 
financial problems.

The issue before the Board is whether the veteran's son 
became permanently incapable of self-support by reason of 
physical or mental defect prior to his 18th birthday in May 
1997.  As noted above, in order to be eligible to receive VA 
benefits child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.

Based on the statements of the veteran, the Board 
acknowledges that his son was born with bilateral glaucoma, a 
cleft lip, and a cleft palate, and that he had required 
multiple surgeries during his childhood, after which he 
developed depression and hepatitis C.  While the veteran and 
his son may not be competent to diagnose the respective 
disorders, they could and did observe the reported symptoms 
experienced during that time.  A lay person, however, is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  They can observe and report 
symptoms observable by a lay person, but that are not 
competent to establish that the veteran's son was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.159(a)(2).  The probative evidence of record does 
not establish such incapacity.

Although there is competent medical evidence of record that 
the veteran's son had  bilateral glaucoma, a cleft lip, and a 
cleft palate, and eventual depression and hepatitis C, there 
is no medical evidence of record that he was incapable of 
self-support by reason of those physical defects at the date 
of attaining the age of 18 years.  On the contrary, the 
evidence shows that he was able to successfully complete 
elementary, middle, and high schools, albeit with the help of 
an individual special education teacher.  In addition, he was 
able to complete his studies at  Nalconal College fixing 
computers.  The regulations outline the criteria for 
determining if a child is permanently incapable of self-
support at 38 C.F.R. § 3.356(b).  In this instance, although 
the evidence suggests that the veteran's son has not been 
employed, there is no competent medical evidence to suggest 
that he was incapable of self-support at the date of 
attaining the age of 18 as a result of his physical 
disabilities.

The Board finds probative the February 2004 private medical 
record from Dr. H., which sets forth that the veteran's son 
had some good general knowledge, with very superior 
intelligence.  While there was a need for supervision with 
some repetitive tasks, it was indicated that he could rely on 
manual skills to carry out such repetitive acts.  In 
addition, while his severe glaucoma would limit him from 
working his developed skill of fixing computers, it was 
indicated that he was not disabled from carrying out some 
remunerative jobs, and that he could benefit from a program 
of habilitation in conduct of autonomy, independence, 
affective social involvement, vocational skills for involving 
himself in productive work force.

The Board acknowledges the veteran's son's disabilities would 
limit the types of occupations which he could perform.  
However, there is no evidence suggesting that his 
disabilities would prevent him from performing certain 
occupations of a sedentary nature.  This is supported by his 
successful completion of the required course load as a 
student.  As noted above, on examination, his general 
knowledge and intelligence were, at the very least, normal.

Given the lack of competent medical evidence of record to 
suggest that the veteran's son became permanently incapable 
of self-support by reason of physical or mental defect prior 
to his 18th birthday in May 1997, or that his disabilities 
currently prevent him from self-support, for the Board to 
conclude so would be speculation, and the law provides that a 
claim may not be granted based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2008); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the fact that in October 2006, the 
Social Security Administration determined that the veteran's 
son was disabled for the purposes of child's insurance 
benefits as of May 1997.  However, VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including Social Security Administration.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

The veteran's son is not entitled to recognition as a 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


